DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 11 and 19 it is unclear what the passageway is angled in respect to. 
Claims 11 and 19 recite the limitation "the angle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-3, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cruz et al US 2011/0297095.
Regarding claim 1, Cruz discloses a hummingbird feeder comprising: a nectar container (12) having a lower end with a bottom opening (42); a feeding basin (14) removably coupled to the lower end of the nectar container and in liquid flow communication with said bottom opening, said feeding basin having at least one feed port (66) opening therein; and a flower assembly (70, 68) including an artificial flower body and a mounting member fitted within an opening in the flower body to secure the flower assembly to the at least one feed port (an embodiment is shown in Cruz, Figure 6), the mounting member having an elongated tapered passageway through which hummingbirds access nectar in the feeding basin (Cruz, Figure 1).
Regarding claim 2, Cruz further discloses the elongated tapered passageway has a semi-conical shape (Cruz, Figure 1).
Regarding claim 3, Cruz further discloses the mounting member has a semi-conical exterior geometry (Cruz, Figure 1).
Regarding claim 12, Cruz discloses a hummingbird feeder comprising: a nectar container (12) having a lower end with a bottom opening (42); a feeding basin (14) removably coupled to the lower end of the nectar container and in liquid flow communication with said bottom opening, said feeding basin having at least one feed port opening (66) therein; and a plug (68) fitted within the at least one feed port and having an elongated tapered passageway through which hummingbirds access nectar in the feeding basin.
Regarding claim 14, Cruz further discloses the elongated tapered passageway has a semi-conical shape (Cruz, Figure 1).

Claim(s) 1-3, 12-14, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fowler US 3,125,069.
Regarding claim 1, Fowler discloses a hummingbird feeder comprising: a nectar container (10) having a lower end with a bottom opening (Fowler, Figure 4); a feeding basin (18) removably coupled to the lower end of the nectar container and in liquid flow communication with said bottom opening, said feeding basin having at least one feed port (24) opening therein; and a flower assembly (Fowler, Figure 2) including an artificial flower body and a mounting member (Fowler, Figure 5) fitted within an opening in the flower body to secure the flower assembly to the at least one feed port, the mounting member having an elongated tapered passageway through which hummingbirds access nectar in the feeding basin.
Regarding claim 2, Fowler further discloses the elongated tapered passageway has a semi-conical shape (Fowler, Figure 2).
Regarding claim 3, Fowler further discloses the mounting member has a semi-conical exterior geometry (Fowler, Figure 2).
Regarding claim 12, Fowler discloses a hummingbird feeder comprising: a nectar container (10) having a lower end with a bottom opening (Fowler, Figure 4); a feeding basin (18) removably coupled to the lower end of the nectar container and in liquid flow communication with said bottom opening, said feeding basin having at least one feed port opening (Fowler, Figure 5) therein; and a plug (24) fitted within the at least one feed port and having an elongated tapered passageway through which hummingbirds access nectar in the feeding basin.
Regarding claim 13, Fowler further discloses a flower body (30, 40) having a center opening, the plug fitting within the center opening and securing the flower body to the at least one feed port (Fowler, Figure 4).
Regarding claim 14, Fowler further discloses the elongated tapered passageway has a semi-conical shape (Fowler, Figure 2).
Regarding claim 20, Fowler further discloses the flower body includes a first petal ring (30) and a second petal ring (40), the center opening being formed by alignment of central openings in each of the first and second petal rings through which the plug is fitted (Fowler, Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6, 7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz et al US 2011/0297095 in view of Kilham US 3,913,527.
Regarding claims 5 and 16, Cruz discloses the device of claims 1 and 12 but does not disclose the size of the passageway. Kilham discloses a passageway which tapers from an outer opening of about 0.30 inches adjacent an upper rim of the mounting member to a bottom opening of about 0.10 inches at an opposite end positioned inside the feeding basin (Kilham, column 2: lines 55-61). It would have been obvious to one of ordinary skill in the art at the time of the 
Regarding claim 6, Cruz discloses the device of claim 1 but does not disclose the size of the passageway. Kilham discloses a passageway which tapers from an outer opening of about 0.25 inches adjacent an upper rim of the mounting member to a bottom opening of about 0.125 inches at an opposite end positioned inside the feeding basin (Kilham, column 2: lines 55-61). It would have been obvious to one of ordinary skill in the art at the time of the invention for the passageway of Cruz to taper from 0.30 to 0.10 inches, as taught by Kilham, as to provide a passageway a hummingbird can access but that a bee cannot. 
Regarding claims 7 and 17, Cruz in view of Kilham further discloses the elongated tapered passageway having a semi-conical shape (Cruz, Figure 1).

Claim 8-10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz et al US 2011/0297095.
Regarding claims 8-10 and 18, Cruz discloses the device of claims 5 and 16, but does not disclose square, hexagonal, triangular, or multi-sided cross section. However, it has been held that changes in shape are a matter of design choice. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the passageway of Cruz so that the cross section was square, hexagonal, triangular, or multi-sided, depending on the shape of the beak of the intended bird.

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)270-3093.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571.272.6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642